 1   PETER B. TIEMANN (SBN 195875)
     JELENA TIEMANN (SBN 232363)
 2   ERIKA B. LEWIS (SBN 315957)
     TIEMANN LAW FIRM
 3   A PROFESSIONAL CORPORATION
     701 University Ave., Ste. 150
 4   Sacramento, California 95825
     Phone (916) 999-9000
 5   Fax (916) 985-0500
 6   ATTORNEY FOR PLAINTIFFS
     RAFAEL VAZQUEZ GARCIA and BRAULIA PEREZ
 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RAFAEL VAZQUEZ GARCIA and           )                  Case No. 2:18-CV-02222-TLN-AC
     BRAULIA PEREZ,                      )
12                                       )                  [Assigned to Hon. Judge Troy L. Nunley]
                Plaintiffs,              )
13                                       )                  STIPULATION AND ORDER TO
            vs.                          )                  CONTINUE MOTION HEARINGS
14                                       )
     COLDLINER EXPRESS, INC., MARCI      )                  Date: August 20, 2019
     HINTON, DANIEL H. CARSON, and DOES ))
15
                                                            Time: 9:00 a.m.
16   1-100,                              )                  Dept: Courtroom 2
                                         )
17              Defendants.              )
                                         )
18

19   TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20          IT IS HEREBY STIPULATED by and between the parties, Plaintiffs RAFAEL VAZQUEZ
21   GARCIA and BRAULIA PEREZ (hereinafter referred to as “Plaintiffs”) and Defendants
22   COLDLINER EXPRESS, INC., MARCI HINTON, DANIEL H. CARSON, and DOES 1-100
23   (hereinafter collectively referred to as “Defendants”), by and through their respective attorneys
24   of record, as follows:
25          1.      The purpose for this Stipulation is because Plaintiffs’ counsel, Peter B. Tiemann and
26   Jelena Tiemann, will be out of the state on a pre-planned vacation at the time of the presently-set
27   hearing date for both Plaintiffs’ Motion for Service via Publication and Defendants’ Motion to
28   Dismiss for Failure to Serve.

                                                        -1-                          2:18-CV-02222-TLN-AC
                                     Stipulation to Continue Motion Hearing Date
 1          2.        The hearing of both parties’ Motions is continued to August 27, 2019, at 9:00 a.m. in
 2   Courtroom 4.
 3          3.        The parties also agree that, should the above-referenced date be inconvenient or
 4   unacceptable for any reason, the Court has the discretion to set another date which is more convenient
 5   or acceptable.
                                                              TIEMANN LAW FIRM
 6                                                            A Professional Law Corporation
 7

 8
     DATED:      August 12, 2019                                 /S/ Peter B. Tiemann
 9
                                                              PETER B. TIEMANN
                                                              Attorney for Plaintiffs,
10                                                            RAFAEL VAZQUEZ and BRAULIA PEREZ

11

12                                                            HARRINGTON, FOXX, DUBROW &
                                                              CANTER
13

14

15   DATED:      August 19, 2019                                   /S/ David S. Lavine
                                                              DAVID S. LAVINE
16                                                            Attorney for Defendants,
17
                                                              COLDLINER EXPRESS, INC., et al.

18

19

20

21

22

23

24

25

26

27

28


                                                       -2-                            2:18-CV-02222-TLN-AC
                                    Stipulation to Continue Motion Hearing Date
 1                                                ORDER
 2          The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby
 3   issues an Order to:
 4          1.      Continue the hearing on Plaintiffs’ Motion for Service via Publication and
 5   Defendants’ Motion to Dismiss for Failure to Serve to August 27, 2019, at 9:00 a.m. in Courtroom 2.
 6          IT IS SO ORDERED.
 7

 8   Date: August 19, 2019
 9
                                                             Troy L. Nunley
10
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -3-                            2:18-CV-02222-TLN-AC
                                  Stipulation to Continue Motion Hearing Date
